                                            Case 3:20-cv-03510-JCS Document 18 Filed 06/14/21 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       PETER TODD WILLIAMS,                            Case No. 20-cv-03510-JCS
                                                        Plaintiff,                         ORDER UNSEALING CASE EXCEPT
                                   8
                                                                                           FOR COMPLAINTS AND
                                                 v.                                        CONTINUING CASE MANAGEMENT
                                   9
                                                                                           CONFERENCE
                                  10       LAWRENCE LIVERMORE NATIONAL
                                           SECURITY, LLC,                                  ORDER TO SERVE DEFENDANT
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Peter Todd Williams, pro se, brought this this action under the False Claims Act

                                  14   (“FCA”) against his former employer Lawrence Livermore National Security, LLC (“LLNS”),

                                  15   among other defendants. Because Williams’s original complaint (dkt. 1) appeared to assert a qui

                                  16   tam claim on behalf of the United States, the Clerk sealed the case and the Court ordered service

                                  17   on the United States so that it could elect whether to intervene. The United States has since

                                  18   declined to intervene, and Williams has amended his complaint to assert only a retaliation claim

                                  19   under the FCA—which, unlike a qui tam claim, he may pursue without a lawyer—and to name

                                  20   LLNS as the only defendant. See Am. Compl. (dkt. 17).

                                  21          The Clerk shall therefore issue summons as to LLNS. Williams is ORDERED to serve the

                                  22   following documents on LLNS no later than August 13, 2021: (1) his original complaint1; (2) his

                                  23   amended complaint; (3) summons; and (4) this order.

                                  24          Because the United States elected not to intervene and Williams is no longer pursuing a qui

                                  25   tam claim, the sealing provisions of the FCA no longer apply. The docket for this case is therefore

                                  26
                                  27   1
                                        While the original complaint has now been superseded and does not require an answer, the Court
                                  28   orders its service to allow LLNS to determine whether it believes any portion of that complaint
                                       should remain under seal.
                                           Case 3:20-cv-03510-JCS Document 18 Filed 06/14/21 Page 2 of 2




                                   1   hereby UNSEALED, except that in an abundance of caution, the Court will maintain Williams’s

                                   2   original complaint and his amended complaint provisionally under seal based on potentially

                                   3   sensitive information contained therein. Any party, or the United States, may file a motion setting

                                   4   forth compelling reasons to keep narrowly-tailored portions of either complaint under seal no later

                                   5   than twenty-one days after LLNS is served.2 If no such motion is filed, both complaints will be

                                   6   unsealed.

                                   7          The parties are advised that any future filings in this now-unsealed case will be available to

                                   8   the public unless the parties follow the procedure of Civil Local Rule 79-5 to seek leave to file

                                   9   documents under seal.

                                  10          The case management conference previously set for June 18, 2021 is CONTINUED to

                                  11   September 10, 2021 at 2:00 PM, to occur via Zoom webinar. The parties shall file a joint case

                                  12   management statement or separate case management statements no later than September 3, 2021.
Northern District of California
 United States District Court




                                  13          Williams is encouraged to contact the Federal Pro Bono Project’s Pro Se Help Desk for

                                  14   assistance if he continues to pursue this case without counsel. Lawyers at the Help Desk can

                                  15   provide basic assistance to parties representing themselves but cannot provide legal representation.

                                  16   Although in-person appointments are not currently available due to the COVID-19 public health

                                  17   emergency, Williams may contact the Help Desk at (415) 782-8982 or FedPro@sfbar.org to

                                  18   schedule a telephonic appointment.

                                  19          IT IS SO ORDERED.

                                  20   Dated: June 14, 2021

                                  21                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  22                                                    Chief Magistrate Judge
                                  23
                                  24
                                  25
                                  26
                                       2
                                  27     This order does not require LLNS to file its answer or any motion to dismiss under seal merely
                                       based on references to the provisionally-sealed complaint. That said, if LLNS believes any
                                  28   confidentiality or national security interest requires sealing, it may file an administrative motion to
                                       file portions of its answer or motion under seal.
                                                                                           2
